Citation Nr: 0902951	
Decision Date: 01/28/09    Archive Date: 02/09/09	

DOCKET NO.  07-00 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for a chronic left 
wrist disability. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the cervical spine. 

3.  Entitlement to an initial (compensable) evaluation for 
radiculopathy of the left upper extremity. 

4.  Entitlement to an initial (compensable) evaluation for 
gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to September 
2004, with additional service as a United States Military 
Academy Cadet at West Point from July 6, 1977 to May 25, 
1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's claimed 
left wrist disability.  

In that regard, service treatment records disclose that, in 
mid-January 1980, the veteran suffered a perilunate 
transscaphoid fracture/dislocation of the left carpal joint 
of his left wrist, following which he underwent an open 
reduction and internal fixation with K-wire fixation of the 
left lunate.  

Significantly, radiographic studies of the veteran's left 
wrist conducted in August 1980 revealed an old healed 
fracture of the ulnar styloid and triquetrum as well as an 
old navicular wrist fracture.  Further noted was the presence 
of relatively increased density within the proximal navicular 
fragment, raising the suspicion of aseptic necrosis of that 
fragment.  However, fee-basis magnetic resonance imaging 
conducted in February 1999 showed no evidence of any 
avascular necrosis.  

The Board observes that, in a service clinical record dated 
in early April 1999, it was noted that the veteran was 
experiencing a loss of range of motion in addition to some 
numbness in his left wrist.  While in April 2002, the 
veteran's left wrist was described as exhibiting a full range 
of motion, that motion was nonetheless accompanied by chronic 
pain.  Significantly, during the course of a retirement 
physical examination in April 2004, the veteran complained of 
limited motion in his left wrist, with an inability to 
perform pushups or any activity requiring compression, 
accompanied by limited strength.  Moreover, upon completion 
of the examination, there was noted the presence of left 
wrist arthritis secondary to fracture, in conjunction with 
transient arthropathy of the ulna/radius of the left wrist.  

The Board notes that, at the time of a VA general medical 
examination in January 2005, the veteran displayed an 
essentially normal range of motion of his left wrist.  
However, that same examination was significant for complaints 
of a "deep aching" in the left wrist, with occasional need 
for an elastic brace.  While following that examination, the 
veteran received a diagnosis of "no deviation from normal" in 
his left wrist, radiographic studies were described as 
documenting a minimally decreased range of motion.  

The Board observes that, to date, the veteran has not been 
afforded a VA orthopedic examination for the purpose of 
determining the nature and etiology of his claimed left wrist 
pathology.  Under the circumstances, the Board is of the 
opinion that such an examination would be appropriate prior 
to a final adjudication of the veteran's current claim for 
service connection for a chronic left wrist disability.  

Turning to the issues of increased evaluations for the 
veteran's service-connected degenerative arthritis of the 
cervical spine, radiculopathy of the left upper extremity, 
and gastroesophageal reflux disease, the Board notes that the 
most recent VA examination for evaluation of those 
disabilities appears to have taken place in 2005, 
approximately four years ago.  Moreover, during the course of 
a hearing before the undersigned Veterans Law Judge in 
February 2008, the veteran essentially argued that all of 
those disabilities had become significantly worse.  Under the 
circumstances, the Board is of the opinion that additional, 
more contemporaneous examinations are necessary prior to a 
final adjudication of the veteran's current claims for 
increase.  See Snuffer v. Gober, 10 Vet. App.400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); see also 
VAOPGCPREC 11-95 (April 7, 1995).  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to August 2005, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims folder.  Moreover, 
the veteran and his representative should 
be informed of any such problem.  

2.  The veteran should then be afforded 
VA orthopedic/neurologic and 
gastrointestinal examinations in order to 
more accurately determine the exact 
nature and etiology of his claimed left 
wrist disability, and the 
current severity of his service-connected 
arthritis of the cervical spine, 
radiculopathy of the left upper 
extremity, and gastroesophageal reflux 
disease.  The RO/AMC is advised that the 
veteran must be given adequate notice of 
the date and place of any requested 
examinations, and a copy of all such 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a VA 
examination without good cause may have 
an adverse effect on his claims.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the 
orthopedic/neurologic examination, the 
examiner should specifically comment as 
to whether the veteran currently suffers 
from a chronic, clinically-identifiable 
left wrist disability, and, if so, 
whether that disability as likely as not 
had its origin during the veteran's 
period of active military service.  As 
regards the veteran's degenerative 
arthritis of the cervical spine, the 
examiner should specifically comment 
regarding any and all limitation of range 
of motion, as well as functional loss 
associated with pain, instability, 
weakened movement, excess fatigability, 
incoordination, swelling, and deformity 
or atrophy of disuse.  The examiner 
should also discuss factors associated 
with disability, such as objective 
indications of pain or pressure on 
manipulation.  Finally, the examiner 
should inquire as to whether the veteran 
experiences flair-ups associated with his 
service-connected degenerative arthritis 
of the cervical spine and radiculopathy 
of the left upper extremity.  To the 
extent possible, any additional 
functional loss or limitation of motion 
attributable to such flare-ups should be 
described.  

As regards the veteran's service-
connected gastroesophageal reflux 
disease, the examiner should specifically 
comment regarding the presence (or 
absence) of persistently recurrent 
epigastric distress, dysphagia, pyrosis, 
regurgitation, and/or substernal or arm 
or shoulder pain.  

All such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.  The claims 
folder and a separate copy of this REMAND 
must be made available to and reviewed by 
the examiners prior to completion of the 
examinations.  Moreover, a notation to 
the effect that this record review took 
place must be included in the examination 
reports.

3.  Thereafter, the RO/AMC should review 
the veteran's clam for service connection 
for a chronic left wrist disability, as 
well as his claims for increased 
evaluations for service-connected 
degenerative arthritis of the cervical 
spine, radiculopathy of the let upper 
extremity, and gastroesophageal reflux 
disease.  Should the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of the 
most recent SSOC in September 2007.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



